Citation Nr: 1215076	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1960 to November 1961. 

These matters initially came before the Board of Veterans' Appeals (Board) on an appeal from an October 2005 rating decision that was issued by the Regional Office (RO) in Denver, Colorado. The file was thereafter transferred to the RO in Portland, Oregon. 

The case was remanded by the Board in June 2010 to enable the Veteran to appear at a personal hearing before a Veteran's Law Judge.  A hearing before the undersigned was held in September 2010.  A copy of the transcript of that hearing is contained within the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that she has asthma and COPD as a result of her exposure to mold in the barracks at Keesler Air Force Base, Mississippi, between February 1961 and her marriage in September 1961.  The Veteran contends she developed sinus infections while she was living in the barracks, where she stayed for approximately 6 months until she got married.  She submitted a letter from her private physician who opined that it was "more likely than not that [the Veteran's] sinus infections began during her active duty period in the Air Force when she was quartered in a mold ridden WWII barrack for 6 months and became ill during that time."  He opined that the Veteran's asthma and COPD were likely "related" to her sinus problems. 

While this physician associated the Veteran's asthma and COPD with her service, his opinion was based, in part, on the Veteran's report that her sinus problems onset during her service.  The Veteran submitted a letter from her mother referencing a "virus attack" that the Veteran reportedly experienced after her marriage during service, the Veteran would not have been living in the same allegedly moldy barracks after her marriage.  Additionally, the Board acknowledges that the Veteran's ex-husband submitted a written statement indicating that the Veteran had sinus problems since they met in service.  On a "Report of Medical History" that she prepared in September 1961, shortly before her discharge, the Veteran denied having ever had ear, nose, or throat troubles; chronic or frequent colds; sinusitis; asthma, or a chronic cough.  She reported a history of hay fever, which was also noted at her entry into service.  On the "Report of Medical History", the Veteran described her health as "excellent."  At her separation examination, which also took place in September 1961, her nose, sinuses, mouth, throat, lungs, and chest were all normal. 

In light of the lack of evidence to demonstrate that the Veteran became chronically ill until sometime after her service, the Board found in the prior remand that a medical opinion was required to determine whether it is at least as likely as not that the Veteran's current respiratory disorders were caused by exposure to environmental hazards, including mold, during her service. 

The Board notes that the Veteran was afforded a VA examination in November 2011 with an addendum opinion dated January 2012.  The examiner pointed out that the Veteran's allergies pre-existed service, as they were clearly noted by the examiner on her induction examination dated February 1960.  Also noted, her tonsils and adenoids were enucleated prior to service.  The examiner also noted that the Veteran's allergies have been involved in the etiology of the Veteran's claimed respiratory symptoms, from the hay fever noted on her induction examination as beginning ten years prior to service to her present COPD, as noted by her private physician.

The law provides that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111. A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

Here, the Veteran's enlistment examination indicated normal sinuses but also showed preexisting allergies (hay fever).

In light of the above, the Board finds that a further clarifying opinion is necessary to determine if the Veteran's hay fever noted on entry represents a preexisting respiratory/pulmonary disability and if so, whether such condition was aggravated during active service.  In this regard, the Board additionally finds that the Veteran's contentions of in- service problems with allergies are credible, as there is at least a possibility that some of the Veteran's service records were burned in the 1973 fire and she has submitted credible statements from close family members who knew her during active duty.

The Board reminds the examiner, as noted in the prior remand, that the Veteran's exposure to such mold has been conceded by the Board and should be considered in any medical opinion provided.  Since the prior examiner seemed to indicate that she discounted the Veteran's history of mold exposure, the Board also remands for an opinion consistent with the prior Board remand.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Arrange for an additional VA examination, with a different examiner than the previous examiner, to determine the nature and etiology of the Veteran's current pulmonary disorders.  The examiner should
Initially clarify whether the notation of hay fever at induction represents a preexisting respiratory/pulmonary disability.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's pulmonary disorder(s) was/were caused or aggravated beyond the normal progression by her exposure to mold or other environmental hazards during the period that she spent in the barracks at Keesler Air Force Base.  Further, the examiner should state whether, on the basis of the clinical record, it can be concluded with clear and unmistakable certainty that the pre-existing allergy/hay fever disorder did not undergo a permanent worsening beyond that which would be due to the natural progression of the condition.

If the notation of hay fever upon induction is not found to signify a preexisting respiratory/pulmonary disability, then the examiner should state whether it is at least as likely as not that any current respiratory/pulmonary disorder is related to active service, to include exposure to mold while living in barracks at Keesler Air Force Base.

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  In doing so, he or she should specifically discuss whether the Veteran's symptoms after service are consistent with a history of mold exposure for approximately 6 or 7 months between February 1961 and September 1961.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case in his or her report. 

2.  After completion of the above development, the Veteran's claims should be readjudicated. If the determinations remain adverse to the Veteran, she and her representative should be furnished with supplemental statements of the case and given an opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



